Case 3:17-cv-06513-MAS-LHG Document 87 Filed 02/05/19 Page 1 of 3 PageID: 1011




 Patrick L. Rocco (PR-8621)
 FLEISCHMAN BONNER & ROCCO LLP
 447 Springfield Avenue, 2nd Floor
 Summit, New Jersey 07901
 (908) 516-2045
 Email: procco@fbrllp.com

 Attorney for Plaintiff

                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY


 OKUMUS OPPORTUNISTIC VALUE
 FUND, LTD.                 Civ. Action No.: 3:17-cv-06513 (MAS-LHG)
                 Plaintiff                    NOTICE OF WITHDRAWAL OF
                                              COUNSEL AND REQUEST TO BE
       vs.                                    REMOVED FROM ECF SERVICE
                                              LIST
 VALEANT PHARMACEUTICALS
 NTERNATIONAL, INC., J.
 MICHAEL PERASON, HOWARD B.                 Document Electronically Filed
 SCHILLER, ROBERT ROSIELLO,
 ARI KELLEN and TANYA CARRO
                 Defendants


       PLEASE TAKE NOTICE that Ralph M. Stone hereby withdraws as counsel

 for Plaintiff Okumus Opportunistic Value Fund, Ltd. (“Plaintiff”) in this matter.

 The remaining attorneys of record for Plaintiff, including Patrick L. Rocco, and

 those admitted pro hac vice, will continue to serve as counsel for Plaintiff.

 Accordingly, please remove Mr. Stone from the list of NEF recipients in this

 matter.
Case 3:17-cv-06513-MAS-LHG Document 87 Filed 02/05/19 Page 2 of 3 PageID: 1012




   Dated: February 5, 2019

                                    Respectfully submitted,

                              By: /s/ Ralph M. Stone
                                  Ralph M. Stone
                                  rstone@lawsbr.com



                              By: /s/ Patrick L. Rocco
                                  Patrick L. Rocco (PR-8621)
                                  FLEISCHMAN BONNER & ROCCO LLP
                                  447 Springfield Avenue, 2nd Floor
                                  Summit, New Jersey 07901
                                  (908) 516-2045

                                    Attorney for Plaintiff
Case 3:17-cv-06513-MAS-LHG Document 87 Filed 02/05/19 Page 3 of 3 PageID: 1013




                         CERTIFICATION OF SERVICE



       I HEREBY CERTIFY THAT ON February 5, 2019, a copy of the foregoing

 Notice was electronically filed and served by ECF upon all counsel of record in

 this matter.

       I certify that the foregoing statements made by me are true. I am aware that

 if any of the foregoing statements are willfully false, I am subject to punishment.

 Dated: February 5, 2019
                                        /s/ Ralph M. Stone
                                        Ralph M. Stone
                                        rstone@lawsbr.com
